Citation Nr: 0724255	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  00-09 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to a rating higher than 30 percent for post-
traumatic stress disorder (PTSD) for the period from October 
21, 1991 to October 14, 1996, and higher than 50 percent for 
the period from October 15, 1996 to September 3, 1997.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from July 1969 to January 
1972.  He received decorations evidencing combat, such as the 
Combat Infantryman's Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of the 
Huntington, West Virginia Regional Office (RO).  A January 
1997 RO decision increased the rating for the veteran's 
service-connected PTSD to 50 percent, effective October 15, 
1996.  A May 1998 RO rating decision increased the rating for 
the veteran's service-connected PTSD to 100 percent, 
effective September 4, 1997.  However, as that grant does not 
represent a total grant of benefits sought on appeal (i.e. an 
increased rating to the date of claim), the claim for 
increase remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993).  In June 2002, the case was transferred to 
the Washington, DC Regional Office (RO).  

In June 2006, the Board remanded this appeal for further 
development.  


FINDINGS OF FACT

Since October 21, 1991, the veteran's PTSD has been 
productive of total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a 100 percent rating have been met since 
October 21, 1991.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.3, 4.132, Diagnostic Code 9411 (1996). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

In light of the fully favorable decision, the Board finds 
that no further discussion of VCAA compliance is warranted.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Effective November 7, 1996, during the course of the 
veteran's claim, the regulations pertaining to evaluating 
mental disorders were revised.  Either the old or new rating 
criteria may apply, whichever are most favorable to the 
veteran, although the new criteria are only applicable since 
their effective date.  VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000).  

The old criteria, in effect prior to November 7, 1996, 
provided that a 30 percent rating is warranted for PTSD when 
there is definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
rating requires that the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating requires that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and that the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain and retain 
employment.  A 100 percent rating requires that the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; or demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

Under the new criteria, which became effective on November 7, 
1996, a 30 percent rating is warranted for PTSD where there 
is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversion normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In evaluating the evidence, the Board has noted various 
Global Assessment of Functioning (GAF) scores which 
clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
For example, a GAF score of 31 to 40 is meant to reflect an 
examiner's assessment of some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  A GAF score of 41 to 50 indicates 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126.

The RO has rated the veteran's PTSD as 30 percent disabling 
from October 21, 1991 (the effective date of service 
connection) to October 14, 1996; as 50 percent disabling from 
October 15, 1996 (the date of a VA examination); and as 100 
percent disabling from September 4, 1997 the date of a VA 
examination).  

The Board must consider whether the veteran is entitled to a 
rating higher than 30 percent for the period from October 21, 
1991 to October 14, 1996, and a rating higher than 50 percent 
for the period from October 15, 1996 to September 3, 1997.  

VA treatment records dated from January 1992 to February 1992 
show treatment for disorders including PTSD.  

An April 1992 VA psychiatric examination report noted that 
after the veteran's discharge from the military, he went to 
work with his father in the heating and air conditioning 
business, but that he got out after six months.  He reported 
that he had twenty jobs over the past twenty years and that 
they were mostly in the plumbing and/or car sales field.  The 
veteran stated that he would move from job to job because his 
nightmares and flashbacks were so upsetting to him that he 
could not sustain employment in anyone area.  He indicated 
that his symptoms began shortly after discharge and that they 
had continued to be quite intense throughout the entire time.  
He noted that he had last worked in plumbing in 1987 and that 
since that time, he had done small stuff and had not had any 
employment.  It was noted that such was because of his 
psychiatric symptomatology.  

The examiner reported that the veteran had a lot of symptoms 
of PTSD in terms of the re-exposure type symptoms and that he 
suffered from flashbacks several times a week.  It was noted 
that that he would also get nightmares or would have bad 
dreams concerning the war nearly on a nightly basis.  The 
examiner noted that the veteran would experience 
psychological symptoms in the extreme when he was exposed to 
any stimuli that would recollect combat and that in terms of 
avoidance type stimuli, he stated that he tried to avoid 
thinking of the war and that he avoided situations such as 
movies recollecting those experiences.  The examiner reported 
that the veteran did not have any psychogenic amnesia.  It 
was noted that he felt detached and estranged from his fellow 
mankind and that his future looked absolutely bleak.  The 
examiner indicated that the veteran had a constricted affect 
in that he was easily moved to anger and that he had a hard 
time enjoying anything.  The examiner reported that the 
veteran's arousal-type symptoms included insomnia, angry 
outbursts, decreased concentration, hypervigilence, and 
startling to unexpected loud noises.  It was noted that the 
veteran was never married and that he had one child.  The 
veteran reported that his activities of daily living 
consisted of keeping moving.  It was reported that the 
veteran had no hobbies or recreational pursuits and that he 
was not active in any clubs or organizations.  

The examiner indicated that the veteran was alert, 
articulate, and behaviorally appropriate.  It was noted that 
he broke down and sobbed several times during accounts of his 
war experiences.  The examiner stated that the veteran's mood 
was one of anxiety, depression, and anger.  It was reported 
that the veteran was not suicidal.  The examiner indicated 
that the veteran was oriented to time, place, and person, and 
that his recent and remote memory were intact.  The examiner 
stated that the veteran had good fund of general information 
and that there were no hallucinations or delusions.  The 
examiner noted that the veteran's thinking was abstract, that 
his judgment was intact, and that his arithmetic abilities 
were intact.  The diagnosis was PTSD.  

VA treatment records dated from April 1992 to March 1995 show 
continued treatment for disorders including PTSD.  A February 
1992 VA discharge summary indicated that the veteran was 
admitted to the medical center for a twenty-eight day PTSD 
program.  It was noted that his symptoms included anxiety, 
depression, and anger dyscontrol.  The discharge summary 
indicated that the veteran had an inability to recall 
significant events, that he had social isolation, and that he 
had an inability to hold a job, experience intimate 
relationships, or to express emotions.  The discharge summary 
reported that initially the veteran did well in the program, 
but he was found reading another patient's charge and that 
such violation of ward rules and confidentiality necessitated 
his discharge.  The diagnoses included PTSD.  

An October 1996 VA psychiatric examination report noted that 
the veteran's claims file was available.  The veteran 
reported that after his discharge from service, he did not do 
anything for six months.  He reported a number of jobs 
including working for a heating and air conditioning company; 
a food store; a plumbing, heating, and air conditioning job, 
other small jobs, and working in cars sales.  It was noted 
that from 1981 to the present, he had not done any major jobs 
and that he had been working here and there for small jobs.  
He also reported that he went to a community college majoring 
in business, but that he did not complete the degree.  The 
veteran indicated that he had four relationships with 
different girlfriends from 1972 and 1996 and that he had 
remained single.  He reported that he had one child from the 
first girlfriend whom he had a good relationship with for 
eight years, and he stated that they were still good friends.  

The examiner indicated that the veteran's re-experiencing 
type symptoms included memories of the war on a daily basis, 
but that he was able to control it.  The veteran stated he 
would get nightmares once in a month or twice in a month.  He 
indicated that he would get flashbacks two or three times in 
a month, but that when they occurred, they would occur 
closer.  The veteran noted that most of the time the 
flashbacks occurred when he experienced helicopters passing 
over.  He indicated that he would get routinely and intensely 
distressed when he thought or talked about the war.  It was 
reported that his avoidance type symptoms included avoiding 
thoughts and activities concerning the war.  The examiner 
noted that such was not to say that the veteran did not seek 
them out in his own obsessed way and that such affect was 
very negative.  

The veteran indicated that the felt quite cut off from other 
people, that he felt he could not trust others, and that he 
did not trust the government.  The examiner noted that a 
constricted affect was present and that the veteran's 
feelings were overwhelmingly negative and angry.  It was 
noted that as to the future, he indicated that he had doomed 
future and that he expressed very vague thoughts of suicidal 
ideation in the sense that he thought that his life was not 
worth living at the present time, but that he denied doing 
any unwarranted acts.  The examiner stated that the veteran's 
arousal type of symptoms included poor sleep, interrupted 
sleep, and intense irritability.  It was noted that the 
veteran obviously had trouble concentrating on anything and 
that hypervigilence was present.  The examiner indicated that 
the veteran had an accentuated startle response to unexpected 
loud noises and that he would get sweaty palms when and a 
fast heartbeat when he talked about the war.  The examiner 
stated that the veteran had no activities of daily living and 
that he was not active in any clubs or organizations.  

The examiner reported that the veteran was alert, 
cooperative, appropriate, and appropriately dressed.  The 
examiner stated that the veteran's speech was clear, 
coherent, and goal directed and that he was oriented times 
three.  The examiner indicated that the veteran's recent and 
remote memories were intact and that he had a good fund of 
general information.  It was noted that the veteran's 
arithmetic abilities were intact and that his mood appeared 
anxious.  The examiner stated that the veteran's mood 
appeared anxious, that there was no evidence of psychosis, 
and that he denied any auditory or visual hallucinations or 
delusions.  It was reported that the veteran's thinking was 
abstract and that his judgment and insight were intact.  The 
impression was PTSD.  A present GAF score of 50 was assigned 
with a past GAF score of 60.  

VA treatment records dated from October 1996 to June 1997 
referred to continued treatment.  A December 1996 VA 
treatment entry from a social worker indicated that he had 
been seeing the veteran for a number of sessions regarding 
his PTSD.  The social worker indicated that the veteran's 
PTSD was at such a pronounced level that it had produced 
totally incapacitating results.  The social worker stated 
that the veteran was not capable of gainful employment or 
having favorable relationships.  It was noted that such 
symptoms had been had been persistent for him for well over a 
year and that he met the criteria for total disability.  The 
social worker reported that the veteran was willing to remain 
in treatment, but that it was doubtful he would improve to 
the point of being a working citizen or one that would 
interact appropriately in society.  It was noted that the 
veteran had previously tried inpatient PTSD programs, but 
that both had to be aborted.  

A September 4, 1997 VA psychiatric examination report noted 
that the veteran was currently on no medication and that he 
had not gone to any programs.  It was reported that the 
veteran was currently unemployed and that he last worked in 
1987 as a mechanic with an air conditioning and plumbing 
company.  The veteran stated that he had trouble with people, 
especially with authority figures, and indicated that he may 
have been fired for that reason.  It was reported that the 
veteran was very edgy, irritable, and angry, and that he had 
major reactions which had affected his relationships with his 
co-workers.  He stated that he had frequent arguments with 
his bosses and employers and that he was unable to keep a 
job.  It was noted that the veteran stated that he was unable 
to focus properly and that he was isolative.  The veteran 
reported that he was sleeping poorly and feeling tired with 
frequent nightmares, flashbacks, and bad intrusive thoughts.  
It was reported that he attempted to go through two PTSD 
programs, but that he could not complete them.  He indicated 
that in the past, he had four relationships with different 
women ranging from four years to eight years and that the 
relationships ended because it was his fault.  He stated that 
he could not handle relationships because of his irritability 
and an inability to cope with other people.  The veteran 
indicated that he had difficulty expressing emotions.  He 
stated that he just felt comfortable with other veterans 
especially when he went to group sessions with his clinical 
social worker.  The examiner commented that the veteran's 
activities of daily living were nothing.  It was noted that 
the veteran was not active in any clubs or organizations and 
that he was not active in any hobbies.  

The examiner reported that the veteran was alert, 
appropriate, cooperative, and that he was also appropriately 
dressed.  The examiner stated that the veteran's speech was 
clear, coherent, and goal-directed, and that he was oriented 
times three.  It was noted that the veteran's recent and 
remote memories were intact and that his arithmetic abilities 
were intact.  The examiner indicated that the veteran had a 
good fund of general information and that there was no 
evidence of psychosis.  The examiner noted that there were no 
auditory or visual hallucinations, that the veteran's 
thinking was abstract; and that his mood was anxious, angry, 
and depressed.  The impression was PTSD.  A present GAF score 
of 38 to 40 was assigned with a past GAF score of 50.  

A November 2000 statement from a VA social worker indicated 
that the veteran was awarded service connection for his 
debilitating symptoms of PTSD.  It was noted that the veteran 
was awarded 30 percent and then was incrementally given 
increases.  The social worker stated that it was his belief 
that the veteran was totally and permanently disabled as far 
back as the first time he was awarded his compensation.  The 
social worker noted that the veteran felt that the date of 
onset for his total disability should be dated earlier and 
that he was of the distinct professional opinion that the 
veteran had exhibited profound symptomatology with 
nightmares, intrusive thoughts, and vivid recollections of 
past events with morbid overtones that supported his 
contention of earlier total disability.  The social worker's 
statement was signed by a VA psychiatrist indicating that he 
concurred.  

The evidence shows that throughout the time since service 
connection for PTSD has been effective on October 21, 1991, 
the veteran has essentially been unemployed.  The veteran has 
also had two aborted attempts at participating in VA PTSD 
programs.  He is single and apparently has no hobbies or 
recreational pursuits and is not active in any clubs.  An 
April 1992 VA psychiatric examination report noted that the 
veteran reported that he last worked in plumbing in 1987 and 
that since that time, he had done small stuff and had not had 
any employment.  It was noted that such was because of his 
psychiatric symptomatology.  A February 1992 VA discharge 
summary indicated that the veteran had an inability to hold a 
job.  The diagnoses included PTSD.  An August 1996 VA 
psychiatric examination report related a present GAF score of 
50, suggesting serious social and industrial impairment (such 
as no friends or unable to hold a job).  

Additionally, the Board notes that a December 1996 VA 
treatment entry from a social worker noted that the veteran's 
PTSD was at such a pronounced level that it had produced 
totally incapacitating results.  It was noted that the 
veteran was not capable of gainful employment or of having 
favorable relationships.  The veteran was awarded a 100 
percent rating based on a September 4, 1997 VA psychiatric 
examination report that related a current GAF score of 38 to 
40 with a past GAF score of 50, all suggestive of serious 
symptoms.  The Board further notes that a subsequent November 
2000 statement from a VA social worker and signed by a VA 
psychiatrist indicated that the veteran was totally and 
permanently disabled as far back as the first time he was 
awarded compensation.  

Viewing all the evidence, the Board finds that since the 
effective date of service connection for PTSD on October 21, 
1991, there is a reasonable basis for finding that symptoms 
of such disorder have been productive of total occupational 
and social impairment supporting a 100 percent rating under 
the old rating criteria for the relevant period in this 
matter from October 21, 1991 to September 3, 1997.  

In sum, the Board grants an increased rating, to the level of 
100 percent, for PTSD since October 21, 1991.  The benefit-
of-the-doubt rule has been applied in making the current 
decision.  38 U.S.CA. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  




ORDER

An evaluation of 100 percent for PTSD effective from October 
21, 1991, is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


